Liakas Law, P.C.

Nicholas Liakas (NL — 7899)
65 Broadway, 13" Floor
New York, New York 10006
(212) 937-7765

Attorneys for Plaintiff

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

 

xX
KHALILIA SOUTHERLAND, :
Plaintiff, : Civil Action No.: 1:18-CV-1517
- against - : PLAINTIFFS’ RULE
:  26(a)(2)(C) EXPERT DISCLOSURE
ARTHUR BERNARD JOHNSON, DOMINO’S : OF DR. MICHAEL FALOON, MD
PIZZA LLC and RYDER TRUCK RENTAL, INC., :
Defendants. :
x

Plaintiff, KHALILIA SOUTHERLAND, by and through her attorneys, LIAKAS LAW,
P.C., hereby submits the following as an expert witness disclosure pursuant to Rule 26(a)(2)(c)
of the Federal Rules of Civil Procedure:

The plaintiff will call Dr. Michael Faloon, M.D. as her expert witness at trial. Dr. Faloon
is Board Certified in Orthopaedic Surgery. His business address is 504 Valley Road, Suite 203,
Wayne, New Jersey 07470.

A copy of the curriculum vitae (“CV”) for Dr. Michael Faloon is attached hereto as
Exhibit “A.”

A comprehensive list of Dr. Michael Faloon’s previous publications is enclosed herewith,
as part of Dr. Faloon’s CV, which is annexed as Exhibit “A.” Upon information and belief, Dr.
Faloon has provided testimony as an expert at trial, or by deposition, once during the last four (4)
years on March 15, 2018 at a deposition in Cheyenne Joseph Dones v. The United State of

America, United States District Court, Eastern District of New York on March 15, 2018.
Dr. Faloon’s rate of compensation is $7,500 for a half-day and $10,000 for a full-day of
testimony.

Dr. Faloon will be relying on his professional skill, experience and knowledge, discovery
exchanged in this action, and relevant treatises and texts.

Plaintiffs expressly reserve the right to supplement this response upon completion of
discovery to the extent permitted by the Court.

KHALILIA SOUTHERLAND

Dr. Faloon will testify as to the plaintiffs injuries to the cervical spine and lumbar spine
all which have directly affected the bones, tendons, tissues, muscles ligaments, nerves, blood
vessels and soft tissue in and about the involved areas. Dr. Faloon will also testify as to the
associated and concomitant impairments and negative effects upon plaintiff's enjoyment of life,
day-to-day existence, activities, functions, employment and involvements; Plaintiff's limitation,
diminution and/or effect of functions, activities, vocation, avocation and all other activities in
which the plaintiff engaged prior to the underlying accident, and plaintiffs inability to resume
pre-accident functions, social relations, contacts and participation.

Further, Dr. Faloon will testify as to all associated pains, disabilities, discomforts,
impairments, impediments, limitations of function and activities; restriction and limitation of
motion and pain on motion and possible loss of use of the above-mentioned parts, including
atrophy; and all having substantially prevented this plaintiff from enjoying the normal fruits of
activities, social, educational and economical.

Dr. Faloon will testify based on the medical treatment that Plaintiff has been receiving
from the time of the accident through the present including his personal examinations of the

Plaintiff, as well as examinations by the Plaintiff's other treating physicians. Dr. Faloon will also

 
testify as to the necessity for the medical treatment which Plaintiff will require in the future,
including but not limited to the need for future surgery of the cervical spine including but not
limited to a laminectomy, discectomy and/or fusion; the need for future surgery of the lumbar
spine including but not limited to a laminectomy, discectomy and/or fusion; the need for future
orthopedic visits; future neurological visits; future pain management visits; future physical
therapy visits; future pain medication; future diagnostic testing; and future rehabilitation
services; and that Plaintiff will suffer from chronic pain and continue to have loss of mobility in
the aforementioned areas. He will also testify as to the cost of these future services which are in
excess of $500,000.00.

Dr. Faloon’s testimony will be based upon his own examinations of the plaintiff,
diagnostic tests taken of the plaintiff, including but not limited to X-Ray films, CT Scans,
EMG/NCV's and/or MRI films for which authorizations have previously been exchanged, the
deposition of the plaintiff, opinions and medical records of Plaintiff's treating physicians,
hospital records, reports and trial testimony.

Dr. Faloon will also testify about the anatomy of the cervical spine.

Dr. Faloon will testify that Plaintiff has an injury to the cervical spine, including, but not
limited to, any bulging or herniated disc(s); fracture(s); nerve damage; nerve impingement; loss
of range of motion. Specifically, Dr. Faloon will attest to the injuries observed during his
clinical examinations of Plaintiff, the clinical examinations of Plaintiffs other treating
physicians, and on all diagnostic testing, including but not limited to the MRIs of cervical spine
as well as any/all EMG/NVC testing. He will testify as to the extent, if any, of radiculopathy, as

well as the symptoms and conditions associated with such injuries/impairments.
He will testify regarding any treatments that Plaintiff underwent, including but not
limited to any and all manipulation(s) under anesthesia, epidural steroid injections and/or any
other treatments, injections, ablations, surgical and non-surgical manipulations, etc. to the
plaintiff's cervical spine.

Dr. Faloon will testify that plaintiff will suffer from post-traumatic arthritis of the
cervical spine; that plaintiff is a candidate for further surgical intervention, including, but not
limited to, future cervical discectomy, laminectomy and/or fusion; that plaintiff still suffers from
pain, swelling and has limited range of motion of the cervical spine; and that Plaintiff will suffer
from chronic pain and continue to have permanent loss of mobility and use in the
aforementioned areas.

Dr. Faloon will also testify about the anatomy of the lumbar spine.

Dr. Faloon will testify that Plaintiff had an injury to the lumbar spine, including, but not
limited to, any bulging or herniated disc(s); fracture(s); nerve damage; nerve impingement; loss
of range of motion. Specifically, Dr. Faloon will attest to the injuries observed during his
clinical examinations of Plaintiff, the clinical examinations of Plaintiff’s other treating
physicians, and on diagnostic testing, including but not limited to the MRI of lumbar spine as
well as any/all EMG/NVC testing. He will testify as to the extent, if any, of radiculopathy, as
well as the symptoms and conditions associated with such injuries/impairments.

He will testify regarding any treatments that Plaintiff underwent, including but not
limited to any and all manipulation(s) under anesthesia, epidural steroid injections and/or any
other treatments, injections, ablations, surgical and non-surgical manipulations, etc. to the

plaintiff's lumbar spine.
Dr. Faloon will testify that Plaintiff will suffer from post-traumatic arthritis of the lumbar
spine; that Plaintiff is a candidate for further surgical intervention, including, but not limited to,
future lumbar discectomy, laminectomy and/or fusion; that Plaintiff still suffers from pain,
swelling and has limited range of motion of the lumbar spine; and that Plaintiff will suffer from
chronic pain and continue to have permanent loss of mobility and use in the aforementioned
areas.

Furthermore, Dr. Faloon will also testify regarding the extent to which, if any, the injuries
sustained as a result of the subject accident exacerbated and/or aggravated any prior conditions,
asymptomatic or otherwise, to any body part injured as a result of the accident in question.

Dr. Faloon will also testify regarding hypotheticals based upon Plaintiff's injuries to the
cervical and lumbar spine.

Dr. Faloon will testify that all of the above injuries are permanent in nature and are
causally connected to the Plaintiff's accident of June 19, 2017.

Dr. Faloon will give testimony and opinion regarding the Plaintiff's past, present and
future prognosis, within a reasonable degree of medical certainty.

Dr. Faloon will give testimony as to all facts, opinions, examinations, records and/or

reports as referenced in the medical reports of Plaintiff's treating physicians.
Case 1:18-cv-01517-CBA-RER Document 23-3 Filed 10/28/19 Page 6 of 16 PagelID #: 107

Plaintiff reserves the right to supplement the instant disclosure based upon any records
and/or other information that may become available, as permitted by the FRCP and this Court’s
rules.

Dated: New York, New York
January 7, 2019

LIAKAS LAW, P.C.

By: ___/s/ Nicholas Liakas

Nicholas Liakas, Esq.
65 Broadway, 13" Floor
New York, New York 10006
(212) 937-7765

To: |. CHRISTOPHER KENDRIC (1870)
KENDRIC LAW GROUP P.C.
Attorneys for Defendants
1225 Franklin Avenue, Suite 450
Garden City, New York 11530
(516) 732-4774
Case 1:18-cv-01517-CBA-RER Document 23-3 Filed 10/28/19 Page 7 of 16 PagelD #: 108

EXHIBIT A
 

 

naversity
504 Velley Road Suite 203
Wayne, NI 07670
(973}686-0700

 

Kaducation:

John Cobh Scoliosis Fellowship

Fospital for Special Surgery/Weill Comeli Medical College.
New York, NY 2011-2012 Director : Ohenebe Bouchie-Adijei, MD

Orthopaedic Surgical Residency —

MS,

BA,

Scton Hall Univesity School of Health and Medical Science Program
South Orange, New Jeresy. 2006-2011

St. Jospeh’s Regional Medical Ceater & Children's Hospital
Paterson, NJ

Alfred I. du Pont Hospite! for Children

Wilmington, DE

Rutgers Univensity- New Jersey Medical Schoo! (Formerly University of
Medicine & Dentistry of New Jersey) Newark, New Jersey, 20065
Rutgers University - Graduate School of Biomedical Scieaces

University of Medicine & Dentistry of New Jersey —
+ Newak, New Jeey, 2002

University of Notre Dame. Notre Dame, Indisan
Major: Ancient Greck & Pre-professional Studies. 2000

 

Academic Appahwtesents:

Assistant Clinical Professor of Orthopedic Surgery —Seton Hall Universlty 2013.
present

Senior Clinical Associate in Orthopaedic Surgery - Weill Comell Medical
College/Mospital for Special Surpery- 2011 -12

Ctinical Instructor of Orthopaedic Surgery — Seton Hall University 2010-2011

Chief Resident of Orthopsedic Surgery St. Joseph's Regional Medical Center —
2010-2017

 
Michsel Faison 2

Béedical Licensares
National Provider Identifier (NPI) 1043420136
New York State #260541 NY DEA FF2492828

RY Woerlanen’s Compensation #260S41-8W Reb -24-2014
New Jersey Stute 25MiA08919300 NI DEAS FFS444192 CDS DIO TIONS

 

Boerd Certification:
American Board of Orthopaedic Surgeons (ABOS) -2014-2024
Hospital AGitiations:

St Joseph's Regional Medical Center ~ Patenton, NJ 2012
St. Joseph's Children’s Hospital — Paterson, NJ 2012
St Joseph's Wayne Hospitel— Wayne, NJ 2012
Holy Name Medicel Center, Teaneck, NI 2013
St. Bamabas Medical Center, Livingston, NJ 2013

Diplomat National Board of Medics! Examiners (NBME) - 2008

America Medical Association (AMA)

America Academy of Orthopaedic Surgeons (AAOS) - 2006 Candidate Fellow
Narth Amerioan Spine Sopiety (NASS) - 2008

Scoliosis Research Society (SRS) - Candidate Fellow 2013

Notre Danse Orthopacdic Society - 2014

 

Avrarde & Fentures —
2015 New Jersey Family Magazine Favorite Kid’s Docs — Orthopaedic Spine

2014 New Jersey Family Magazine Favorite Kid’s Docs — Orthopaedic Spine

2014 New York Channel 7 Eyewitness News “Sisters Undergo Side-By-Side Surgery to
Correct Spines in New Jersey”

2014 Star Ledger “2 Surgeries, 1 Hope: Sisters Side-By-Side for Identical Scoliosis
Operations”

2014 Bergen Record “Young Sisters to Undergo ‘Baok-to-Bsck' Spinal Surgeries”
Mictmal Paloon 3
2013 Louis A. Goldstein Award Nomines Scoliosis Research Society
2013 North American Spine Society Value Abstract Award Nominas

2012 Andrew M. Swanson Fund Scholarship ~ Hospital for Special Surgery

2012 Eastem Orthopasdic Agsociation Travel Scholarahip

Appolmtments:
Scoliosis Research Society Global Outreach Commities Appointment 2014-2017
Scoliosis Reseerth Society CME Committee Appointment 2015-2016
Consultant — K234, Ino Global Spinal Deformity Division 2014

Consultant/Feoutty instructor - DePuy Synthes Spine Future Leaders Workshop:
Surgical Menegement of Adult Deformity - April 2014

Publications:
“Unplenned Regperations Affect Long Term Outcomes in Adult Spinel
Deformity Patients Undergoing Long Fusions to the Sacrum” Michee! J. Faloon
MD, MIS; David Essig MD, Woajin Cho MD, PhD, Gbolabo Sokunhi MD,
Thomas Ross RN, Matthew B. Cunningham MD, PhD, Berard A. Rawlins MD,
Chenebs Boachi-Adjei MD ~Spiac Deformity July 2013

“Early Outcomes and Complications of Posterior Vertebral Column Resection”
Ellas Papadopoulos, MD Ohenebs Boachic-Adjei... MD) Michael Falosa MD,
ME ect el The Spine Joarnal- Mey 2015

“The Role of Magnetic Resonance Imaging in Acute Cervical Spine Fractures”
Sina Pourtateci, MD; Arash Emami, MD; Kumar Sinha; Mickee! Falooa, MD;
KiS, Hwang, MD Biman Shafz, MD; Laurens Holmes, PhD, DrPH; —The Spine
Journal — Nov 2014

“Ultra-low Dose Recombinant Human Bone Morphogenetic Protein-2 for 3-Level
Amtecior Cervice! Diseootomies and Fusions”. Sina Pourtaheri, MD; Arach
Emami, MD; Rima Shafi, MID; Kumar Sinbs; Michael Faleen, MD, Kimona
IssaMD) Orthapedics April 2015.

“Paraspinal Muscle Atrophy After Lumbar Spine Surgery: What is the
Evidence?” Sina Pourteherl MD, Kimona Issa MD, Arash Emami MD, Ki Hawng
MD, Michel Faleom BOD, & Kumer Sinha MD — aovepted for publication
Orthopacilies. 2015.

Risk Factors Agsocisted with Adjacent and Remote Level Pathologic Vertebral
Compression Fracture Following Balloon Kyphoplasty: 2 Yeat Follow-Up
Comparison vs, Conservative Treatment” . Micksel J, Wateon MID, MIS, Mark
Ruoff MD, Chetan Deshpande MD, Donald Hohman MD, Conor Duan BA,
Nicholas Beckloff, PhD & Dipak V. Patel, MD Manusoript accepted for
publication J Long Term Effects of Med Implants 2015
BMlcheel Faloon 4

Additonal Risk Factors for Adding-on After Selective Thoricic Fusion in
Adolescent Idiopathic Scoliosis: Implication of LIV Angle and Lumibo-Sacral
Takeoff (LSTO)” Woojin Cho, MD, PhD; Michns? J. Faloen MD, David Essig,
MD; Gbolabo Sokunbi, MD, Matthew Conningham, MD, PhD: Obencha
Boachie-Adjei, MD- Manusecipt Submitted to The Spine Joumal

“The Importance of Sagittal Stable Vertebras in Adulescent Idinpathic Scoligsis
(AIS) Surgery” Woojin Cho, MD, PhD; David Essig, MD; Mickel J. Faloan
MD; Gbalabo Sokunbi, MD, Matthew Cumningham, MD, PhD; Ohencha
Boachic-Adjei, MD- Manuscript Submitted to Spine Deformity

<Mintmally Invasive Teensforaminal interbody Puston in the Outpationt Setting:
Selection Criteria and Periopsmntive Outcomes” Arash mami, MD; Michael
Faloon, MD. M.S.; Kumar G Si MD; Kimona Issa, MD, Sina

MD; Biman MD, Astiweni Gore; Sujal Patel, MID; Ki S Hwang, MD
Imaunsoript submitted to Orthopadics.

Mendelow MD Ohaneba Boachie Adj of MDD. Jaypee Brothers Medical Publishers
Ltd. Editors M. Gupta, A. Vaecarro. Jan 31,2015

Faloor M, Cunningham MB. Adolescent Idiopathic Scoliosis. In: Toy BC,
Rosenbamn AJ, Roberts TY, Dines JS (eds): Case Files: Orthepecdic Surgery.
New York, NY, McGraw-Hill; 2013: 250-65

Scientific Presentetions:

“Peeudoarthrosis Rate in Minimally Invasive Traneforaminal Lumbar Interbody
Pusion(tu-TLIF): 2-yr Qutcomes vs Open TLIF” D, Thibaudeau, Michsel J.
Faloon, K Inse, § Pourtaheri, K Sinks, K Hwang, A Emami- Intemnatinal Meeting
of Advanced Spinal Techniques Kuala Lampur Malaysia July 2015

The Incident Trends, Epidemiology, Moriality, & Economic Evaluation of
Vertebral Osteomyelitis in the United States: A Nationwide knpaticat Database
Study of 283,022 Cascs from 1998 to 2010 K. Issa, M. Boylan, Michee! J. Faloon,
Q Neziri, K. Hwang, K Sinha, A Emami— Internatinal Meeting of Advanced
Spinal Techniques Kueie Lampur Malaysia fuly 2015

“Pre-operative Radiographic Risk Factors for Pseudoarthrosis in Minimally
Invasive Trensforaminal Lumbar Interbody Fusions” - 5. Pourtaheri, A. Emami,
FE. Shaffa, K. Sinha, Michael J. Faloon, K. Hwang — Society of Minimally
Invasive Spine Surgeon's Global Forum - Miami FI, 2014

“Ceo Minimally Invasive Transforaminal Lumber Interbody Fusions Be Safely
Performed ag en Outpatient Procedure? “Arach Emami, MD; Sine Pourtahesi,

MD; Ennen Shefa, MD; Sujal Patel MD; Kumar Sinke MD; Kimona lesa MD;
Michael Faloon MD; Ki S. Hwang MD - NASS Annual Meeting San Francizeo
2014
Selection Criteria and Barly Peri-Operative Outcomes of Minimally Invasive
Treneforaminel Lumbar Interbody Fusion in the Outpatients Seiting” Einan Shafa
MD Michael Faioon MD M&, Ki Hweng MD, Kunsr Sinha MD, Arach Emauii
MD Annual Meeting of Zestem Orthopedic Assoointion Miami FL 2013

Does Return to OR Affect Long Texm Outcomes in Adult Spinal Deformity
Patients Undergoing Long Fusions to the Searom? Minimum 5 yr Follow-up”
Micheei J. Faloou 1D; David Essig, MD; Gbolaho Sokunbi, MD, Maithew
Annual Meeting Podium Chicago, IL 2012

Adolescent Idlopathic Scoliosis (AIS): implication of LIV Aggie and Lambo-
Sacral Takeoff (LSTO)” Woojin Cho, MD, PhD: Micheal J. Felecn MD; David
Essig, MD; Gbalsbo Sokunbi, MD, Matthew Cunningham, MD, PhD; Oheneha
Tathic-Adjei, MD Scoliosis Research Soctety Anmual Meeting Podium Chicago,

“The Importance of Sagitial Stable Vertebene in Adolescent Idiopathlo Scotiosis
(AIS) Surgery” Woajin Cho, MD, PhD; David Essig, MD; Michel J. Faloon
MID; Gbolabo Sckunbi, MD, Matthew Cenningham, MD, PhD; Ohsneba
Boachie-Adjel, MD International Meeting of Advésiced Spinal Techniques
Podium Istanbul, Turley 2012 SRS Annual Mactiag Lyon, France 2013

“Long Term Outcomes of Long Fusions to the Secrum for Adult Scoliosis: A
Comparison of Unileteral, Bilateral Hiac, ot Sect) Serews Alon” - Michacl 3.
Felees MD; David Essig, MD; Gbolubo Sokuabi, MD, Matthew

MD. PD; Ohsneba Boachic-Adjel, MD Poster Scoliosis Research Society
Annual Mesting Poster Chicago, IL 2012 Intemational Mocting of Advanced
Spinal Techniques Poster Istanbul, Turkey 2012

“Posterior Vertebral Cohunn Resection for Kyphosis Correction in Juveniles from
West Affica: Intra-operative, Early & 2-year Outcomes sod Complications®

“Long Tenm (10 yeex) MRI Follow-up of Paraspinal Muscle Quality After
Posterior Pusion for Adolescent Idiopathic Scotiosis” Michael J, Faloou MD,

. Daniel Green MD MS, Anthony Chang MD, Lauren LaMont MD, Roper
Widmann MD, Bemard Rawlins MD, Oheneba Boachie-Adjei MD International
Meeting of Advanced Spinal Techniques Poster Istanbul, Turkey 2012
BMitheel Felom 6

“Comparison of Long Team (5 YR) Reoperion Retes and Outcomes for

Fasioas to the Sacrum for Adokt Deformity: Primary vi. Revision Seepery”

Michael J. Faloon MD, David Essig, MD; Gbolabo Sokunbi, MD, Matthew
MD, PhD; Oheneba Boachie-Adjei, MD — Scoliosis Research

Society Annual Meeting Lyon Frence 2013, Annual Mesting of Eastern

Orthopedic Association Podium Lake George, NY American Acadenty of

Orthopasdic Surgeons Annual Meeting 2013 Chicago IL

Eastern bo Assockstion 2612 Award Winner

NASS Valeo Abstract Award Nomizes 2813

Louis 4. Goldstein Award Nosuines SRS 2813

“The Role of Magnetic Resozanos Iaaging in Acute Cervical Spine Fractures in.
the Elderly” Sina Pourtahesi, MD; Arseh Emami, MD; Eimer: Shefi, MD; Kuenar
Sinha; Michesl Faloon, Mid; Laurens Holmes, PhD, DxPH; Ki S. Hwang, MD -

international Mesting of Advanced Spinal Techniques Poster Istanbul, Teskey

Oxtenporotic Vertebral Compression Fracture” Micheal J. Faloon RED, Mark
Ruoff MD, Chetan Despande MD, Donald Hohmen MD, Conor Dunn, & Dipak
y, otal North American Spine Society Annual Meeting Podium Chicago IL Nov

“Does MRI Change Pre-operctive Planning in the Treatment of Acute Cervical
Trauma?” Bélebael J, Faloom MID, Ki Soo Hwang MD, Neema Pouttaheri MD,
Kummer Sinha MD, Conor Dunn, Dipek V. Patel MD, & Arash Emam! MD.
North American Spine Society Anme! Meeting Podiam Chicago IL Nov 2011
Cervical Spine Research Society Anaual Meoting 2012

“Beiter Outcomes in Adolescent Idiopathic Scoliosis with All Pedicle Screw
Constructs Mishaei J, Feloon MD, 8 Shah, R Betz, P Newton, B Lonnez, H
Shuflebarger, and the Hames Sandy Group. Podium Presentation New Jersey
Orthopaiiis Society Novemibor 2010 Pediatric Orthopedic Sovicty of North
Amevioa Annual Mesting Poster Montreal, OC May 2011

“Risk Factors Associzted with Adjacent und Remote Level Pathologic
Compression Fracture Following Balloon Kyphoplesty" C. Deshpande, Ii. Ruoff,
D, Holhman, Michael J, Fallen MID International Meeting of Advenced Spinal
Techniques Poster Toronto, ON, 2010

“Anterior interbody Distraction and Positioual Reduction for Intermediate to High
Grade Spondylolisthesis: A. Clinical & Radiographic Review of a Novel
Technique in 24 Cases" A. Emami fdichwel J. Faleon MID, N. Pourteberi, K.
Hwang K Sinhs. International Mesting of Advanced Spinal Techniques Poster
Toronts, ON. 2010
Michea! Falgon 7

“Safety and Accuracy of Percutancously Placed Pedicle Sorews Using
Intranperetive Dual Planar Flnoroacopy” Michsel J. Faloon MD, A. Bmami, K.
Hwang, K.Sinhs, F. Mehmood & 5. Milman

International Mecting of Advanced Spinal Techniques Poser Hong Kang 2008

“Trans-Sacral Interbody In situ Fusion for High Grade Spondylolisthesis”
F. Mahmood, A. Emami, Michoel J. Fwiooe MD, K. Sinha
lntemations! Meeting of Advanced Spinel Techniques Poster Hong Kong 2008

“C- Reactive Protein Levels Decrease Poss-operatively in Both Laparoscopic
Gastric Bypass and Laparoscopic Gastric Band Patients” Milchnel J. Walsop
Mi, S. Bellsley, D. Parkhas, & G.H. Ballantyne, Asnwal meeting for the Socicty
of American Gastroin testinal and Endoscopic surgeons. Podium Dallas, TX.

Academic Presentations ;

“Beolioais Update — What's New & Growing?” Department of Pediatrics Grand
Rounds St, Barnabas Medical Conter, Livingston NJ March 2015

“Solucionss para Corregir las Patalogias de la Columna Bn 3-D con K2M Mesa”
Promedon Spine, Lima Pem Jenuary 18 2015

“Routine Intemal Distraction for Adolescent Idiopathic Scoliosis Comection: Can
We Save Levels and Sill Maintain Balance’? 96" Annus! Hospital for Special
Surgery Alumnae Mecting New York NY Nov 12014

“Innovations in Scoliosis Management” Department of Pediatrics Grand Rounds
The Children’s Hospital of New Jersey — Both farael Medical Conter, Newark
New Jeresy, December 4, 2013

“What's Around the Bend? Corrent of ¢ Scatiosis?”
St. Joseph's Children’s Hospital Department of Pediatrics’ Grand Rounds
December 3, 2013

“Growih Modulation vs. Distraction Techniques in arly Onset Scoliasts Faculty
David B. Levine MD Spinal Defornity Symposium. Hospital For Special
Surgery Jume 1, 2012

“Posterior Vertebral Column Resection in Juveniles from, West Africa” 22

Ansual Leon M. Kruger, MD Guent Lectureship . Springfield Shriner's ital
for Children May 2012 ‘op

“How is Spinel Surgery like Paychiatry?” - Physicians Assistant's Lecture Series
Hospitel for Special Sugery May 2012
"Better Outcomes in Adolescent Idiopathic Scoliosis with All Pedicle Screw

Constracts" - St. J "s Regional Medical Center Patereon NJ Department of
Orthopandio Surgery Grand fe nele nechan

“Case Presentation ~ Lost Biopsy Results" New Jersey Orthopaedic Society Fall
Confeerenve 2009

 
Mishel Buloon &

Case Presentation - Antibiotic Spacer Dislooation" New Jersey Orthopaedic
Society Fall Conferesos 2008

“Classical Acathetic Philosophy in Hellenistic Sculpture - Aristotitean Aesthetics
Oo eibpan Sculpture”. Harvard Medical School Plast Surgery Grand Rounds
5

 

Work zpertence:

Gross Austomy Laboratory Insirectot- Weill/Comall Medical College
New York, New York - 2012

Cleas Lecturer - Seton Hall University School of Health and Medical Scienss
Physicians Assistant - Introduction ts Orthopsdias I & IE.

Physical Therapists end Athletic Traines’s “Orthopedic Imaging”

Seton Hall University - South Ornage, NY. 2010.

Clinical Assistant to Vice President of Rescerch & Davalopment
Eisai, ine/ Eisai Medical Research. Teaneck, NY
2001- 2003
Assistant Freshnoce/ Varsity Wrestling Coach
Seton Hall Preparatory School. West Onmee, NT
2001 - 2007
Extracurricular & Comunity Activites:

Foundation of Orthopedics and Complex Spine (FOCOS)-
Surgeca Volunteer - Accra, Ghana Nov 2611, April 2012

Butterfly Foundation - Fundecion Mariposa Domlaican Republic
Scoliosis Spine Ctinis - Santo Domingo, Dominican Republic. Oct 2040.

Azsistan: Athletic Team Physician — Seton Hail University Men's Baseball,
Soooez, & Volleyball, amd Women’s Sones, Volleyball, & Softball. South
Orange, NI 2006-2011.

High Schoo! Football Team Physician — Butler, Clifton, DePaul Preparatory,
Kinnelon, Pompton Lakes & West Milford High Sohools in New Jersey. 2005 —
2011

Metropolitan Museum of Art— New York, NY

University of Notre Dame Sorin Society -2013- present

Seion Hall Preparatory School ~ Dean's Club 2014

 
Case 1:18-cv-01517-CBA-RER Document 23-3 Filed 10/28/19 Page 16 of 16 PagelID #: 117

CERTIFICATION OF SERVICE

I, Nicholas Liakas, Esq., an attorney with the firm of Liakas Law, P.C. and admitted to
practice in the United States District Court for the Eastern District of New York, do hereby
certify and affirm that on January 7, 2019, I caused Plaintiffs’ Expert Witness Disclosure to be

served by electronic mail upon the following counsel:

CHRISTOPHER KENDRIC (1870)
KENDRIC LAW GROUP P.C.
Attorneys for Defendants

1225 Franklin Avenue, Suite 450
Garden City, New York 11530
(516) 732-4774

By: __/s/ Nicholas Liakas
Nicholas Liakas
